 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.36
 
BILL OF SALE AND ASSIGNMENT


This BILL OF SALE AND ASSIGNMENT (the “Bill of Sale”), dated this 30 day of
December, 2011, is from Stephen Walters (the “Seller”) to China Direct
Investments, Inc., a Florida corporation (the “Buyer”).


NOW, THEREFORE, in consideration of Buyer’s payment of $75,000.00 (Seventy Five
Thousand Dollars) to Seller and such other good and valuable consideration, the
receipt and sufficiency of which are hereby conclusively acknowledged, the
parties hereto hereby agree as follows.


1.           The Seller hereby sells, grants, conveys, assigns, transfers and
delivers to Buyer all of Seller’s right, title, and interest in and to the debt
of Transax International Limited, a Colorado corporation (the “Company”) owed to
the Seller in the amount of $538,312.89 (the “Company Debt”), free and clear of
all liens, mortgages, pledges, options, claims, security interests, conditional
sales contracts, title defects, encumbrances, charges and other restrictions of
every kind (collectively, the “Liens”).  Such sale, transfer, conveyance and
assignment shall be effective on the date hereof (the “Effective Date”).  Seller
hereby acknowledges and agrees that the Company is indebted to Seller and
Carlingford Investments Limited (“CIL”) in the total amount of $811,786.39 which
is comprised of the amounts set forth in Schedule A (the “Total Company Debt”)
and such amount represents the total indebtedness owed by the Company to Seller,
CIL and any other entity that is an affiliate of Seller or CIL.




2.           The Seller covenants and agrees that in the event that (i) the
Company Debt or other rights covered in this Bill of Sale cannot be transferred
or assigned by it without the consent of or notice to a third party and in
respect of which any necessary consent or notice has not as of the date hereof
been given or obtained, or (ii) the Company Debt or rights are non-assignable by
their nature and will not pass by this Bill of Sale, the beneficial interest in
and to the same will in any event pass to the Buyer, as the case may be; and the
Seller covenants and agrees (a) to hold, and hereby declares that it holds the
Company Debt or rights in trust for, and for the benefit of, the Buyer, (b) to
cooperate with the Buyer in the Buyer’s efforts to obtain and to secure such
consent and give such notice as may be required to effect a valid transfer or
transfers of such Company Debt or rights, (c) to cooperate with the Buyer in any
reasonable interim arrangement to secure for the Buyer the practical benefits of
such Company Debt pending the receipt of the necessary consent or approval, and
(d) to make or complete such transfer or transfers as soon as reasonably
possible.


3.           The Seller further agrees that it will at any time and from time to
time, at the request of the Buyer, execute and deliver to the Buyer any and all
other and further instruments and perform any and all further acts reasonably
necessary to vest in the Buyer the right, title and interest in or to any of the
Company Debt which this instrument purports to transfer to the Buyer.


4.           Any individual, partnership, corporation or other entity may rely,
without further inquiry, upon the powers and rights herein granted to the Buyer
and upon any notarization, certification, verification or affidavit by any
notary public of any state relating to the authorization, execution and delivery
of this Bill of Sale or to the authenticity of any copy, conformed or otherwise,
hereof.


5.           All of the terms and provisions of this Bill of Sale will be
binding upon the Seller and its successors and assigns and will inure to the
benefit of the Buyer and its successors and assigns.


6.           This Agreement shall be governed by the laws of the State of
Florida, without regard to conflicts of law principles thereunder.


7.           This Bill of Sale is being delivered in connection with the Debt
Exchange Agreement dated December 30, 2011 entered into among the Seller, the
Buyer and the Company (the “Debt Exchange Agreement”) and completion of the
transaction contemplated by this Bill of Sale is made subject to the
simultaneous completion of the transaction contemplated by the Debt Exchange
Agreement.


8.           This Bill of Sale may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 
- 1 -

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, each of the parties has caused this Bill of Sale and
Assignment to be executed as of the date and year first set forth above.


SELLER


/s/ Stephen Walters
Stephen Walters




CHINA DIRECT INVESTMENTS, INC.




By:           /s/ James Wang
Name:           James Wang
Title:    President


 
- 2 -

--------------------------------------------------------------------------------

 

Schedule A


Liabilities of TNSX Owed to Stephens and Carlingford Investments Limited


Party Name/Description
 
Amount (U.S. $)
Stephen Walters - Accounts payable and accrued expenses
 
560,245.00
Stephen Walters – Loans (principal and interest)
 
100,231.81
Carlingford Investments Limited – Convertible Loan
 
151,309.58
  Total
 
$811,786.39


